IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,635-01


                       EX PARTE ARMANDO ARMIJO JR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. A2169-1 IN THE 216TH DISTRICT COURT
                               FROM KERR COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to aggravated assault with a deadly weapon and was sentenced to

fifteen years’ imprisonment. He did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he received multiple punishments for the same

offense and that counsel was ineffective. Applicant has alleged facts that, if true, might entitle him

to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In developing the
                                                                                                       2

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was sentenced to multiple punishments in violation of the Double Jeopardy Clause. The trial court

shall also make findings of fact and conclusions of law as to whether trial counsel’s performance was

deficient and Applicant was prejudiced. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 06, 2022
Do not publish